                 IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                                  NO. 5:20-CV-00526-FL

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
                v.                        )        ENTRY OF DEFAULT
                                          )
$75,900.00 IN U.S. CURRENCY,              )
                                          )
                     Defendant.           )


      Upon motion, request, and proper showing by the United States of America,

default is hereby entered pursuant to Rule 55(a) of the Federal Rules of Civil Procedure

against the defendant, $75,900.00 in U.S. Currency, on account of the failure

of Autumn Frisby, Marcus Longus and any other potential claimant to properly

plead or otherwise defend within the time required by Rule G(5) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions.
      This the ___
                6 day of _______________,
                             April        2021.




                                    ________________________________
                                    PETER A. MOORE, JR., Clerk
                                    U. S. District Court
                                    Eastern District of North Carolina




          Case 5:20-cv-00526-FL Document 9 Filed 04/06/21 Page 1 of 1
